UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
ANTHONY LLANES,

                      Plaintiff,
                                               MEMORANDUM & ORDER
          -against-                            18-CV-3537(JS)(AKT)

STATE OF NEW YORK, CITY OF NEW
YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH, and COUNTY OF
SUFFOLK,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Anthony Llanes, pro se
                    2450 Marsh Glen Drive, Unit 122
                    North Myrtle Beach, South Carolina 29582

For Defendants:
State of New York     Dorothy O. Nese, Esq.
and New York State    Office of the New York State Attorney General
Office of Mental      200 Old Country Road, Suite 460
Health                Mineola, New York 11501

City of New York      John L. Garcia, Esq.
                      New York City Law Department
                      100 Church Street
                      New York, New York 10007

County of Suffolk     Arlene S. Zwilling, Esq.
                      Suffolk County Attorney
                      H. Lee Dennison Building-Fifth Floor
                      100 Veterans Memorial Highway
                      P.O. Box 6100
                      Hauppauge, New York 11788-0099

SEYBERT, District Judge:
             Pro   se   plaintiff   Anthony       Llanes        (“Plaintiff”    or

“Llanes”)1    brings    this   action   pursuant    to     42    U.S.C.   §    1983

(“Section 1983”) against Defendants the State of New York (the

“State”), the New York State Office of Mental Health (the “Office

of Mental Health”) (together, the “State Defendants”), the City of

New York (the “City”), and the County of Suffolk (the “County”).

Before the Court are motions to dismiss from the State Defendants

(State Mot., D.E. 54), the City (City Mot., D.E. 52), and the

County (County Mot., D.E. 51).              For the following reasons, the

Defendants’ motions are GRANTED in their entirety.

                                 BACKGROUND

             The following allegations from the Complaint are taken

as true for purposes of these motions. In February 2015, at Studio

Square beer garden in Astoria, New York, two off-duty New York

City Police Department (“NYPD”) officers picked up Plaintiff from

behind and slammed his head.            (Compl., D.E. 1 at ECF pp. 1-7,

¶¶ III A, B; II B; Aff., D.E. 1 at ECF pp. 8-9, ¶ 1.)                This caused

Plaintiff to suffer damaged and broken teeth and eight staples to

his head.     (Compl. ¶ IV.)     According to Plaintiff, “defendant(s)

[then] submitted false videos and false affidavit to 1st District,

Central Islip” and he was “unreasonably held at Pilgrim Estate

[sic] Hospital after explaining . . . to New York State doctors


1 Llanes paid the filing fee and did not request in forma
pauperis relief.
                                        2
what the officer(s) did” for “longer than 120 days on dismissed

charges that were knowingly submitted by DA that were false

affidavits and false video.”       (Compl. ¶¶ II B; IV.)

            Plaintiff attached an affidavit from Pantelis Aslanis

(“Aslanis”), the chief financial officer for the company that

operates Studio Square, to his Complaint.            (See Aff.)2      Aslanis

states that on “February 22, 2015, Scott Salzberg was employed as

the head floor manager [and] Jonathan Fanelli was a floor manager

working under Mr. Salzberg.”       On that date, Salzberg was a retired

NYPD sergeant, and Fanelli was a current New York City Department

of Correction officer.       (Aff. ¶¶ 2, 3.)       The company that owned

Studio Square had “hired [the] floor managers that [P]laintiff

incorrectly alleges grabbed [P]laintiff from beuind where it is

improperly claimed he was dragged, kicked and punched to the

ground.”    (Aff. ¶ 1.)      At Studio Square, “[a]ll floor managers

oversee    the   operation   of   the   premises   and   if   there   is   any

altercation among patrons, [they] would be responsible to escort

any disruptive patrons out of the premises.”             (Aff. ¶ 2.)       The

majority of floor managers have a background in law enforcement.

Both Salzberg and Fanelli underwent background checks before being

hired by Studio Square.      (Aff. ¶¶ 2-3.)


2 The Affidavit appears to have been prepared for a case in New
York State Supreme Court, where Plaintiff named Studio Square,
related corporate entities, and John Doe A and John Doe B as
defendants.
                                        3
               Plaintiff     seeks   money    damages    in    a   “reasonable     and

proper amount.”          (Compl. ¶ V.)        Discovery is ongoing, and for

various       reasons,   all    Defendants      have    moved      to   dismiss    the

Complaint.

                                     DISCUSSION

I.     Legal Standards

               Rule 12(b)(6) provides that dismissal is appropriate if

the complaint fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). To survive a motion to dismiss,

a complaint must plead “enough facts to state a claim to relief

that is plausible on its face.”               Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007).                  A claim is plausible

“when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.”             Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).                        Although the

Court must accept all allegations in the complaints as true, this

tenet    is    “inapplicable     to    legal    conclusions.”            Id.      Thus,

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”                          Id.

(citation       omitted).        Ultimately,      the     Court’s       plausibility

determination      is    a   “context-specific         task    that     requires   the

reviewing court to draw on its judicial experience and common

sense.”       Id. at 679, 129 S. Ct. at 1950.                 Additionally, “[t]he

                                          4
standard for evaluating a motion for judgment on the pleadings

pursuant to Rule 12(c) is the same as the standard for a motion to

dismiss under Rule 12(b).”    Jefferson v. Koenig, No. 15-CV-0544,

2016 WL 8711374, at *4 (E.D.N.Y. Jan. 15, 2016).

          A complaint filed by a pro se litigant is to be construed

liberally and “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L.

Ed. 2d 1081 (2007) (internal quotation marks and citation omitted).

See also Hiller v. Farmington Police Dep’t, No. 12-CV-1139, 2015

WL 4619624, at *7 (D. Conn. July 31, 2015) (noting that the

dismissal of a pro se complaint pursuant to Rule 12(b)(6) is not

appropriate “unless it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle

him to relief”) (internal quotation marks and citations omitted).

Nevertheless, a pro se complaint must state a plausible claim for

relief and comply with the minimal pleading standards set forth in

Federal Rule of Civil Procedure 8. Hiller, 2015 WL 4619624, at *7.

          In deciding a motion to dismiss, the Court is generally

confined to “the allegations contained within the four corners of

[the] complaint.”   Pani v. Empire Blue Cross Blue Shield, 152 F.3d

67, 71 (2d Cir. 1998).       However, the Court may consider “any

written instrument attached to [the complaint] as an exhibit,

materials incorporated in it by reference, and documents that,

                                 5
although    not    incorporated    by   reference,      are   integral   to   the

complaint.”       Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004); see

also Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

2002) (observing that a document is “integral” if the complaint

“relies heavily upon its terms and effect”) (internal quotation

marks and citation omitted).

             This Court may also consider “documents or information

contained    in    [Defendants’]    motion     papers    if   [P]laintiff     has

knowledge or possession of the material and relied on it in framing

the complaint” and “facts of which judicial notice may properly be

taken under Rule 201 of the Federal Rules of Evidence.”              O’Neal v.

Spota, No. 16-CV-579, 2017 WL 118044, at *2 (E.D.N.Y. Jan. 12,

2017).     Under Rule 201(b)(2), this Court “may judicially notice a

fact that is not subject to reasonable dispute because it . . .

can   be   accurately   and   readily       determined   from   sources   whose

accuracy cannot reasonably be questioned.”

II. Analysis

      A. The State Defendants

             The State Defendants argue that (1) this Court lacks

subject matter jurisdiction because (a) Plaintiff’s claims are

barred by the Eleventh Amendment and (b) he cannot establish

liability under 42 U.S.C. § 1983; (2) Plaintiff fails to state a

claim pursuant to Federal Rule of Civil Procedure 12(b)(6) because

(a) his tort claims are barred because he failed to file a timely

                                        6
notice of claim, (b) this action is barred because he did not

receive a favorable termination of the underlying case against

him, and (c) Plaintiff’s Complaint does not comply with Federal

Rule of Civil Procedure Rule 8.            (State Br., D.E. 56, at 6-9.)

The State Defendants ask for dismissal under Rule 12(b)(1) and

12(b)(6) and judgment on the pleadings under Rule 12(c).                (See

State Mot.)

             In opposition, Plaintiff does not address any of the

State’s specific arguments. Rather, he claims that he “has a valid

equal rights section 1983 claim, the violent confrontation that

led to this suit was by Sergeant NYPD Detective Salzberg and

Jonathan Fanelli, both ganged up on [me] in reckless disregard for

human decency.”    (Pl. Opp. to State Mot., D.E. 61, at ECF p. 2.)

             Plaintiff’s only claim against the State Defendants is

that they unreasonably held him in a psychiatric hospital after he

told doctors “what the officer(s) did.”           (Compl. ¶ IV.)   The State

Defendants argue that Plaintiff was committed to Pilgrim State

during   a   criminal   prosecution       for   three   misdemeanor   charges

brought against him by the Suffolk County District Attorney.

(State Br. at 4.)3      During that prosecution, a state court judge


3 The three separate misdemeanor charges against Plaintiff appear
completely unrelated to the February 2015 incident at Studio
Square. The criminal charges each stemmed from actions taking
place after February 2015 and involved graffiti, resisting
arrest, and endangering the welfare of a child. (See State Br.
Appendix, D.E. 69, at 4-6.)
                                      7
issued an order directing that Plaintiff’s mental capacity be

evaluated under New York Criminal Procedure Law Article 730,4 and

medical   professionals         found    that    he    lacked    the     capacity    to

understand the criminal proceedings against him.                     (State Br. at 4-

5.)    On August 16, 2016, the judge dismissed the charges and

ordered that Plaintiff be committed to the custody of the Office

of Mental Health for care and treatment for a period of no longer

than 90 days.         (State Br. at 4-5.)             Upon his transfer from a

correctional facility to Pilgrim State, Plaintiff spent less than

one month inpatient at Pilgrim State.                 (State Br. at 5-6.)

             The     State    Defendants       included   documentation        of   the

foregoing in an Appendix attached to their Brief.                      (See State Br.

Appendix.)           The     documents     include      the     three     misdemeanor

informations charging Plaintiff with various crimes, the court

paperwork,     the    730    evaluation     paperwork,        jail    paperwork,    and

medical paperwork.            The Court takes judicial notice of these

documents.

             First, Plaintiff’s claims against the State Defendants

are   barred   by     the    Eleventh    Amendment.           “Under    the   Eleventh


4 Under CPL 730.30(1), “At any time after a defendant is
arraigned upon an accusatory instrument other than a felony
complaint and before the imposition of sentence, or at any time
after a defendant is arraigned upon a felony complaint and
before he is held for the action of the grand jury, the court
wherein the criminal action is pending must issue an order of
examination when it is of the opinion that the defendant may be
an incapacitated person.”
                                           8
Amendment, a state and its agencies are generally immune from suit

in federal court.” Williams v. N.Y. State Office of Mental Health,

No. 10-CV-1022, 2014 WL 1311405, at *5 (E.D.N.Y. Mar. 31, 2014).

The two exceptions are where a state clearly waives immunity or

Congress clearly abrogates immunity.        “Section 1983 does not

abrogate the Eleventh Amendment immunity of the States.”              Id.

“Because [Plaintiff] seeks to recover a monetary award against

these Defendants in their official capacities, they are immune

from suit under the Eleventh Amendment . . . [which] bars suits

brought by a state’s own citizens in federal court.”          Kalamaras v.

N.Y. State Div. of Parole, No. 15-CV-3775, 2015 WL 6760330, at *2

(E.D.N.Y. Nov. 5, 2015) (citations omitted).          The State and the

Office of Mental Health are entitled to Eleventh Amendment immunity

for their actions in connection with Plaintiff’s commitment.          See

Williams, 2014 WL 1311405 at *5 (“OMH is a state agency and is

entitled to assert New York State’s Eleventh Amendment immunity

because New York has not waived its immunity from suit, either

generally or specifically, for OMH, and Congress has not abrogated

New   York’s   Eleventh   Amendment   immunity   in    this    context.”)

(internal quotation marks and citations omitted).5


5 Although Plaintiff does not specifically attack the 730
process or name individual state mental health professionals
as defendants, he claims, with no factual support, that he was
confined based on false information, false documents, and false
video. He alleges “[m]alpractice by State of New York Mental
Health Office” as an injury. (Compl. ¶ IV.) “[U]nder New York
                                  9
           “The   Court   notes   that   the   Plaintiff’s   Section   1983

claims . . . must [also] be dismissed [because] neither a state

nor one of its agencies . . . is a ‘person’ under § 1983.”

Kalamaras, 2015 WL 6760330 at n.3 (internal quotation marks and

citations omitted).

           Second, to the extent Plaintiff alleges he was arrested

based on false information and “unreasonably held” on “dismissed

charges,” (Compl. ¶ IV), he has not established a favorable

termination of the proceedings against him.          “‘[T]o prevail on a

claim of malicious prosecution, four elements must be shown: (1)

the   defendant   initiated   a   prosecution   against   plaintiff,   (2)

without probable cause to believe the proceeding can succeed, (3)

the proceeding was begun with malice and, (4) the matter terminated

in plaintiff’s favor.’”       Miller v. Rice, No. 14-CV-2928, 2014 WL

3734544, at *4 (E.D.N.Y. July 28, 2014) (quoting Ricciuti v. N.Y.

City Transit Auth., 124 F. 3d 123, 130 (2d Cir. 1997).           “Because

the charges against [Plaintiff] were dismissed pursuant to Article

730 . . . he has not pleaded, and did not receive, a favorable



law, when a court believes that a defendant may be
incapacitated, it ‘must issue an order of examination.’ C.P.L.
§ 730.30(1). Therefore, the examinations conducted by defendant
[medical professionals], which comprise the wrongful conduct
[Plaintiff] alleges, would have been, and were, conducted
pursuant to a court order. Given the integral and inseparable
connection of these examinations to the in-court competency
proceeding that sanctioned them, [the doctors] are entitled to
immunity from suit.” Walton v. Rubel, No. 16-CV-1989, 2018 WL
3369664, at *3 (E.D.N.Y. July 10, 2018).
                                    10
termination. Accordingly, his malicious prosecution claim fails.”

Lewis v. Brown, No. 15-CV-5084, 2017 WL 1091986, at *6 (S.D.N.Y.

Mar. 15, 2017).

             The State Defendants committed Plaintiff based upon a

lawful state court order.        They are entitled to Eleventh Amendment

immunity, and Plaintiff has not plausibly alleged any claims

against them.      Thus, his claims against the State Defendants are

DISMISSED.

     B. The County

             The County argues that (1) Plaintiff’s false arrest

claim is barred by the applicable three-year statute of limitations

and (2) he has not established a malicious prosecution claim

because   he   did    not   obtain     a    favorable   termination   of   the

proceedings below.        (County Br., D.E. 51-5, at 2-3.)         The County

also includes documents with its motion.                (County Mot. Ex. A

(Arrest Report), D.E. 51-1; Ex. B (Prisoner Activity Log), D.E.

51-2; and Ex. C (Case Summary), D.E. 51-3.                 The Court takes

judicial notice of these documents.            Plaintiff responds that the

statute of limitations should be tolled for the time he spent at

Pilgrim   State;     he   does   not   address    the   County’s    favorable

termination argument.       (Pl. Opp. to County Mot., D.E. 58, at 1.)

             First, as to the statute of limitations, the County

states that Plaintiff was arrested on May 17, 2015 and arraigned

on May 18, 2015. Plaintiff commenced this action on June 18, 2018,

                                       11
“more than three years” after his arraignment.                   (County Br. at 2.)

“[T]he statute of limitations for a claim of false imprisonment,

which   includes        false    arrest,   begins     to   run   at    the   time   the

[Plaintiff] ‘becomes held pursuant to [legal] process--when, for

example,   he      is    bound    over   by     a   magistrate    or   arraigned     on

charges.’”      Moco v. N.Y. City Police Dep’t, No. 17-CV-5608, 2018

WL 344968, at *2 (E.D.N.Y. Jan. 9, 2018), appeal dismissed sub

nom. Moco v. Police Officer, N.Y. City Shield No. 935192, No. 18-

762, 2018 WL 4440416 (2d Cir. Aug. 8, 2018) (quoting Wallace v.

Kato, 549 U.S. 384, 389, 127 S. Ct. 1091, 1096, 166 L. Ed. 2d 973

(2007)) (third alteration in original).

             Although Plaintiff argues that the time he spent in

Pilgrim State should toll the statute of limitations, “[i]n § 1983

claims filed in New York, federal courts are required to apply the

New York rule for tolling the statute of limitations [and w]hile

New York has codified a number of statutory tolling provisions,

imprisonment does not itself act as a toll for prisoners bringing

§ 1983 claims.”          Venticinque v. Brown, No. 09-CV-0286, 2010 WL

1486449, at *2 (E.D.N.Y. Apr. 14, 2010) (internal quotation marks

and citations omitted).

             New    York    does    recognize       the    doctrine    of    equitable

tolling “as a matter of fairness where a plaintiff has been

prevented in some extraordinary way from exercising his rights,”

but here, “Plaintiff’s arguments do not demonstrate that he is

                                           12
entitled to equitable tolling.”               Gonzalez v. Rikers Island Warden,

No. 14-CV-6749, 2017 WL 9674495, at *3 (E.D.N.Y. Dec. 11, 2017),

R&R adopted, 2018 WL 1283683 (E.D.N.Y. Mar. 13, 2018) (internal

quotation marks and citations omitted).                    More than confinement is

required--courts have held that transfers between facilities,

solitary confinement, and lack of access to a law library are not

sufficient to warrant equitable tolling.                       See Gonzalez, 2017 WL

9674495     at    *3     and    Venticinque,           2010    WL    1486449      at    *2.

Additionally, the Court notes that upon review of the State

Defendant’s submissions, it appears that Plaintiff spent less than

30 days in Pilgrim State, so application of the equitable tolling

doctrine is unlikely to bring his claim within the three-year

statute of limitations.

               Thus, at this time, Plaintiff’s false arrest claim is

barred    by     the    applicable       statute      of   limitations      and    it   is

DISMISSED.       However, due to Plaintiff’s pro se status, the Court

grants him leave to replead and to establish that he was prevented

in some extraordinary way from exercising his rights.

               Second, as to the favorable termination argument, which

Plaintiff has not opposed, for the same reasons discussed in

connection       with    the    State    Defendants,          the   Court   finds      that

Plaintiff       has     not    alleged    a        favorable    termination       of    his

prosecution and his malicious prosecution claim against the County

is DISMISSED.

                                              13
          Finally, the Court notes that Plaintiff argues in his

opposition that “[t]his kind of wrongdoing has been going on for

a long time” with the Suffolk County Police Department.   (Pl. Opp.

to County Mot. at 1.)   Although the County does not raise a Monell

argument, Plaintiff wholly fails to allege in his Complaint that

any of the challenged actions were undertaken pursuant to a

municipal policy, practice or custom that deprived Plaintiff of a

constitutional right as is required by Monell v. New York City

Department of Social Services, 436 U.S. 658, 690–91, 98 S. Ct.

2018, 2035–36, 56 L. Ed. 2d 611 (1978) and its progeny.   Thus, to

the extent that Plaintiff brings this action against the County,

he has failed to allege a policy or practice and his claims are

insufficiently pled.

     C. The City

          The City argues that (1) Plaintiff’s claims against the

City are time barred, (2) Plaintiff did not file a Notice of Claim,

(3) any alleged harm was not committed by individuals acting under

color of state law, and (4) Plaintiff fails to state a Monell claim

for municipal liability.   (City Br., D.E. 53, at 4-8.)   Plaintiff

does not specifically respond to the City’s arguments.    (Pl. Opp.

to City Mot., D.E. 59.)

          First, Plaintiff’s claims against the City are time-

barred.



                                 14
             Section 1983 itself does not provide a statute
             of limitations, but courts apply the statute
             of limitations for personal injury actions
             under state law.    For Section 1983 actions
             filed in New York, the applicable statute of
             limitations is Section 214 of the Civil
             Practice Law and Rules (‘C.P.L.R.’), which
             allows three years to file suit. A cause of
             action under Section 1983 accrues when the
             plaintiff knows or has reason to know of the
             injury which is the basis of his action.

Colson v. Haber, No. 13-CV-5394, 2016 WL 236220, at *3 (E.D.N.Y.

Jan. 20, 2016) (internal quotation marks and citations omitted).

             Here, the incident at Studio Square with Salzberg and

Fanelli occurred on February 22, 2015.     (Compl. ¶ III.B, Aff., at

ECF p. 8.)      Thus, Plaintiff knew or had reason to know of his

injuries on that date.    He did not commence this action until June

18, 2018, almost four months after the statute of limitations

expired.   His claims against the City are time-barred and are thus

DISMISSED.     However, again, in an abundance of caution due to

Plaintiff’s pro se status, the Court grants him leave to replead

and offer arguments as to whether equitable tolling applies.    The

Court again notes that time spent incarcerated or committed does

not automatically toll the statute of limitations.6


6 To the extent that Plaintiff is alleging or will allege any
state law claims in addition to his federal Section 1983 claims,
the Court notes that “[c]laims arising under New York state law
brought in federal court are subject to state procedural rules.
To that end, New York state courts strictly construe Notice of
Claim requirements, which federal courts must apply in
exercising supplemental jurisdiction over state law claims.”
Walker v. Vill. of Freeport, No. 15-CV-4646, 2016 WL 4133137, at
                                  15
           Second,   “[t]o   state   a     claim   under   Section   1983,   a

plaintiff must demonstrate that the defendant deprived him of a

federal or constitutional right while acting under color of state

law.”   Jones v. Cty. of Suffolk, No. 15-CV-0111, 2018 WL 2023477,

at *10 (E.D.N.Y. May 1, 2018), aff’d, 936 F.3d 108 (2d Cir. 2019).

           As to Fanelli, who was allegedly employed by the New

York City Department of Correction at the time of the incident,

“[i]t is axiomatic that under color of law means under pretense of

law and that acts of officers in the ambit of their personal

pursuits are plainly excluded.”           Davis v. Lynbrook Police Dep’t,

224 F. Supp. 2d 463, 475 (E.D.N.Y. 2002) (internal quotation marks

and citations omitted).      Liability may be found only where an off-

duty officer “invokes the real or apparent power of the police

department.”   Id. (internal quotation marks and citation omitted).

Here, Fanelli was clearly off-duty and acting in the course of his

employment by a private entity at the time of this incident.

Additionally, because Salzberg was retired from the New York City

Police Department at the time of this incident, “it is clear that

any acts taken by [him] after that date were not done under color



*9 (E.D.N.Y. June 13, 2016), R&R adopted, 2016 WL 4132252
(E.D.N.Y. Aug. 2, 2016) (internal quotation marks and citations
omitted). A timely notice of claim is a condition precedent to
filing a tort action against a municipality and a plaintiff must
affirmatively plead that he has timely filed a notice of claim.
See id. Pursuant to N.Y. Gen. Mun. Law § 50-e, “the notice of
claim shall . . . be served . . . within ninety days after the
claim arises . . . .”
                                     16
of law.”      Voght v. Voght, No. 05-CV-1170, 2006 WL 8453754, at *2

(N.D.N.Y. July 14, 2006) (1983 claims against retired state trooper

dismissed because they were “personal in nature” and not under

color    of   state     law)    (internal     quotation   marks   and     citation

omitted).     Plaintiff has not plausibly alleged that either Fanelli

or Salzberg was acting under color of state law.                   He makes no

mention of Fanelli or Salzberg invoking their status as retired or

off-duty members of law enforcement, displaying official badges,

or acting at the direction of the police.

              Further, to the extent that the Complaint purports to

allege    a   Section    1983    claim   against    the   City    based    on   the

misconduct of its personnel, such claims are insufficiently pled.

Plaintiff wholly fails to allege that any of the challenged actions

were undertaken pursuant to a municipal policy, practice or custom

that deprived Plaintiff of a constitutional right as is required

by Monell.       A municipal employee’s personal participation in an

alleged use of excessive force while acting as a bouncer at a

private    bar   or   restaurant,     without     more,   is   insufficient     to

establish the City’s liability. See Colacino v. Crabby Joe’s Inc.,

No. 04-CV-2117, 2006 WL 8440911, at *3 (E.D.N.Y. Sept. 18, 2006)

(“even assuming that [an assistant district attorney employed as

a bouncer] acted under color of state law, there would be no basis

to impose Monell liability against the County based upon an

isolated incident.        Municipal liability may not be imposed using

                                         17
a     theory     of   respondeat       superior.   [T]he      employer-employee

relationship is in itself insufficient to establish the necessary

causation.       Thus, a city cannot be held liable under § 1983 on a

theory of respondeat superior.”) (internal quotation marks and

citations omitted).

               Accordingly, because Plaintiff’s claims against the City

are time-barred and do not plausibly allege a violation of Section

1983, they are DISMISSED.

III. Leave to Replead

               “When a motion to dismiss is granted, the usual practice

is to grant leave to amend the complaint.”                 Hayden v. Cty. of

Nassau, 180 F.3d 42, 53 (2d Cir. 1999); see also FED. R. CIV. P.

15(a)(2) (“The court should freely give leave [to amend] when

justice so requires.”).             Leave to replead should be liberally

granted to pro se litigants.             Chavis v. Chappius, 618 F.3d 162,

170 (2d Cir. 2010)).            Plaintiff is thus given the opportunity to

amend his Complaint in accordance with this Order.                He may amend

his    Complaint      as   to    the   substance   of   his   claims   and   any

circumstances he believes warrant equitable tolling of the statute

of limitations, where applicable.             Any Amended Complaint shall be

filed within thirty (30) days from the date of this Order, shall

be titled “Amended Complaint,” and shall bear Docket Number 18-

CV-3537.       Plaintiff is cautioned that the Amended Complaint will

completely replace the original Complaint.              Therefore, all claims

                                         18
and allegations Plaintiff wishes to pursue as to all Defendants

must be included in the Amended Complaint.        Plaintiff is warned

that his failure to timely file an Amended Complaint will lead to

the dismissal of his claims WITH PREJUDICE and the case will be

closed.    The parties shall proceed with discovery in accordance

with Judge Tomlinson’s orders.

                             CONCLUSION

            For the foregoing reasons, Defendants’ motions (Docket

Entries 51, 52 and 54) are GRANTED in their entirety.              The

Complaint is DISMISSED WITHOUT PREJUDICE AND WITH LEAVE TO AMEND

IN ACCORDANCE WITH THIS ORDER.          Should Plaintiff not file an

Amended Complaint within thirty (30) days of date of this Order,

the Clerk of the Court is directed to enter judgment accordingly

and mark this case CLOSED.    Given Plaintiff’s pro se status, the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

taken from this Order would not be taken in good faith and

therefore in forma pauperis status is DENIED for purposes of an

appeal.    See Coppedge v. United States, 369 U.S. 438, 444-45, 82

S. Ct. 917, 920-21, 8 L. Ed. 2d 21 (1962).

            The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.

                                        SO ORDERED.


Dated:    September __30__, 2019        /s/ JOANNA SEYBERT______
          Central Islip New York        Joanna Seybert, U.S.D.J.

                                   19
